department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date legend a b c x y z --------------------------- by letter dated date supplemented by letter dated march29 a requests a ruling regarding approval of proposed set-aside of funds in the amount of dollar_figurex for the taxable_year ending date and an additional dollar_figurex for the taxable_year ending date a is a charitable_trust established under b law which has been recognized as a tax- exempt_organization under sec_501 of the internal_revenue_code_of_1986 as amended and classified as a private_operating_foundation under sec_4942 in furtherance of its tax-exempt purposes a makes qualifying distributions as described in sec_4942 directly for the active_conduct of various programmatic activities relating to its educational_purposes the current programmatic activities focus on meeting the following objectives accomplishing these objectives through programming publications and improving the understanding prevention and treatment of adolescent mental improving the understanding of appreciation for engagement in and functioning a of democratic institutions the legislative judicial and executive branches of government public schools and the press b health and disorders and c educational retreats a currently concentrates its work in the following specific areas a educating scholars the public and high school students about the history current state and future challenges of the executive legislative and judicial branches and about the press and the public schools b convening high level conferences for individuals responsible for the well- being of these democratic institutions c understanding the origins paths prevention and treatment of adolescent mood disorders schizophrenia anxiety disorders eating disorders alcohol and drug abuse and suicide d understanding how adolescent mental health disorders can be prevented their recurrence reduced and their effects blunted and e developing effective means to communicate these insights to adolescents in need their families counselors teachers physicians and friends it is anticipated that a will acquire ownership of approximately y acres of real_property commonly known as c a currently owns a future_interest in the trust which owns all y acres of real_estate comprising c trustor’s wife owns an income_interest in the trust for her lifetime upon the death of trustor’s wife a will acquire ownership of all y acres of real_estate comprising c approximately z acre parcel of real_estate comprising part of the approximately y acres of c real_estate on which an educational and conference facility will be constructed in order to accomplish the immediate transfer of the z acres to a following the submission of this ruling_request trustor’s wife intends to file a petition with the local probate_court requesting the court to issue an order that will effectuate the division of the trust into two separate successor trusts one of which will own the z acres of real_estate upon the division of the trust trustor’s wife will disclaim her income_interest in the successor trust holding the z acres upon which a will then become the owner of the z acres it is anticipated that construction of the facility will begin during the calendar_year ------ the nature and purpose of the specific project is the construction of a facility to be used directly for the active_conduct of a’s educational_purposes the amount of the set-aside for which approval is being requested is dollar_figurex dollar_figurex for the taxable_year ending june -- ------ and dollar_figurex for the taxable_year ending june ------ the purpose of the set asides is to fund in part the construction of the facility which is anticipated to begin during the calendar_year ------ and which is anticipated to be completed by june ------ the construction of the facility is better accomplished by set-asides totaling dollar_figurex rather than the immediate payment of such funds because current spending for the construction both a and trustor’s wife desire for a to immediately acquire ownership of an of the facility is not possible a is not expected to acquire ownership of the land on which the facility will be constructed until december ------ a is still in the process of planning the design and construction of the facility including having the architectural plans for the project completed many permits and approvals are required to be obtained prior to the construction of the facility and it is anticipated that the construction of the facility will not begin until the calendar_year ------ and will not be completed until june -- ------ thus the activities involved in the construction of the facility including design permit and approval process construction and furnishing in planning designing and constructing the facility will take place over a period that spans several years moreover as is customary and appropriate in the construction of a building facility payments will be made by a on an as work is done basis which will promote the proper and timely completion of the facility it is anticipated that significant expenditures_for the construction of the facility will not begin to be made by a until the calendar_year ------ given the foregoing the funding of the construction can be better accomplished by the requested set-asides than the immediate payment of funds the visitor and conference center center will be a one-story building with approximately big_number - big_number square feet within the center will be a multi-function conference room which will also serve as a theatre capable of holding approximately people the center will be used as a facility in which various programmatic activities will be conducted therefore certain programs currently operated under a’s current projects will be conducted at the center in addition the center will serve as a conference center for leading national and international leaders to discuss nonpartisan issues that affect the public good the center will also provide programs to educate members of the public visiting the center the focus of the information will be the educational significance of c including ecology architecture art and history a brochure will be provided to each visitor to the center and the various books produced by a will be offered for sale at the center information about the ongoing programmatic educational activities being conducted by the c trust will also be provided at the center the center will also be the starting point for all tours conducted on c once the entire c property is obtained by a law sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set- aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in sec_170 or may be treated as a qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after it is set-aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments for example a plan to erect a building to house a direct charitable educational or similar exempt activity of the foundation sec_53_4942_b_-1 of the regulations provides in part that any amount set-aside by a foundation for a specific project such as the acquisition restoration or construction of additional buildings or facilities which are to be used by the foundation directly for the active_conduct of the foundation's exempt facilities shall be deemed to be a qualifying_distribution expended directly for the active_conduct of the foundation's exempt facilities if such amount has initially been shown to meet the set-aside_requirements in sec_53_4942_a_-3 of the regulations analysis the proposed set-asides will be used to accomplish purposes described in sec_170 as the set-asides will construct a facility which will be used directly for the active_conduct of the educational activities constituting a’s exempt purposes as further described above the set-asides satisfy the suitability test given the long-term nature and extent of the project and the fact that significant expenditures to construct the facility are not anticipated to be made by a until the calendar_year ------ further the dollar_figurex set-aside amounts will actually be paid for the facility project within months after the date of the first set-aside accordingly the dollar_figurex in set-asides meet the requirements of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the regulations and accordingly constitute qualifying distributions under sec_4942 further because the facility will be used for the active_conduct of the educational activities of a the set-asides constitute qualifying distributions directly for the active_conduct of the a’s exempt purposes within the meaning of sec_4942 the proposed dollar_figurex in set-asides specifically devoted to the construction of the we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations rulings facility consisting of a dollar_figurex initial set-aside for the taxable_year ending june ------ and a dollar_figurex addition to the initial set-aside for the taxable_year ending june ------ meet the requirements of sec_4942 and accordingly constitute qualifying distributions under sec_4942 and constitute qualifying distributions directly for the active_conduct of the taxpayer’s exempt purposes within the meaning of sec_4942 this ruling is conditioned on the understanding that there will by no material changes in the facts upon which it is based please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter the above described set asides are qualifying distributions under sec_4942 sincerely s debra j kawecki manager exempt_organizations technical group enclosure notice
